Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 4, 2020, December 1, 2020 and March 14, 2022 have been considered by the Examiner.

Drawings
Twelve sheets for formal drawings were filed February 4, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 10 and 11 in the reply filed on July 13, 2021 is acknowledged.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (EP 1298485 B1 from Applicant’s Information Disclosure Statement).
Regarding claims 1 and 10, Watanabe discloses an optical communication device and an optical communication method comprising: an excitation light source (“probe light” at λc in Fig. 5) that outputs excitation light at a wavelength; a multiplexer (12) that multiplexes signal light having a different wavelength (“input signal light” at λs) and the excitation light outputted from the excitation light source; a first nonlinear optical medium (8, #1) into which the multiplexed excitation light and the signal light are inputted; and a second nonlinear optical medium (8, #2) that is coupled to the first nonlinear optical medium in series and has an optical property different from that of the first nonlinear optical medium (paragraphs 0074-0076), to generate converted signal light having a third wavelength different from the first wavelength and the second wavelength (see Fig. 16, paragraphs 0093-0094 disclosing waveform shaper 30 outputting converted light at λc’).   




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (EP 1298485 B1 from Applicant’s Information Disclosure Statement). 
Regarding claims 2 and 11, Watanabe teaches the claimed invention except for specifically stating the first nonlinear optical medium generating polarization rotation in a first direction and the second nonlinear optical medium generating polarization rotation in an opposite direction.  However, since Watanabe discloses setting the properties of the first and second nonlinear optical fibers such that they compensate for each other in paragraphs 0074-0076, such as having dispersions and dispersion slopes opposite in sign, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have a first nonlinear optical medium generating polarization rotation in a first direction and the second nonlinear optical medium generating polarization rotation in an opposite direction for the purpose of providing compensation and reducing degradation of the optical signal.
Regarding claims 3 and 4, Watanabe teaches the claimed invention except for specifically stating the first nonlinear optical medium having a third derivative and a fourth derivative having a first sign and the second nonlinear optical medium having a third derivative and a fourth derivative having a different sign.  However, since Watanabe discloses the presence of third-order nonlinear effects and alternately arranging positive and negative signs in paragraphs 0053-0054, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the first nonlinear optical medium having a third derivative and a fourth derivative having a first sign and the second nonlinear optical medium having a third derivative and a fourth derivative having a different sign for the purpose of providing phase matching for higher order nonlinear effects.
Regarding claim 5, Watanabe teaches the claimed invention except for specifically stating the lengths of the first and second nonlinear optical medium.  However, since Watanabe discloses the relationship between the length of each section of fiber and the third-order nonlinear effect in paragraph 0054, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select the lengths such that at least one of relative differential group delay of the converted signal light relative to the input signal light and a relative polarization angle between excitation light inputted to the first nonlinear optical medium and the input signal light is minimized at an exit plane of the second nonlinear optical medium in order to increase phase matching and improve the quality of the optical signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 20, 2022